Citation Nr: 1103499	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO. 07-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a compensable initial rating for diabetic 
retinopathy. 

2. Entitlement to service connection for arthritis of the right 
knee, status post total knee replacement surgery.

3. Entitlement to service connection for arthritis of the left 
knee.

4. Entitlement to service connection for hypertension.

5. Entitlement to a higher initial rating for diabetic peripheral 
neuropathy of the right upper extremity, rated as 10 percent 
disabling from January 27, 2005. 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 
1981.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2006 and February 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. In pertinent part, in the March 2006 
rating decision the RO granted service connection for diabetic 
retinopathy and assigned a noncompensable initial rating, denied 
service connection for hypertension, and denied service 
connection for right knee disability. In the February 2007 rating 
decision the RO denied entitlement to service connection for left 
knee disability.

In addition, in an October 2007 rating decision the RO granted 
entitlement to service connection for diabetic peripheral 
neuropathy of the right upper extremity and assigned an initial 
rating of 10 percent. Later in October 2007 the RO received the 
Veteran's notice of disagreement in which the Veteran contended 
that a higher initial rating was warranted. A statement of the 
case has not been issued subsequent to the receipt of the timely 
notice of disagreement. See 38 U.S.C.A. § 7105. In light of the 
present procedural posture of this issue, the Board is obligated 
to remand the issue for proper development, to include issuance 
of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

The Veteran provided testimony at a November 2010 hearing before 
the undersigned Acting Veterans Law Judge. A transcript of the 
hearing is associated with the claims file.

At the Veteran's November 2010 hearing he provided 
testimony that gives rise to the issue of entitlement to 
service connection residuals of in-service fracture of the 
right leg, to include shortening of the right leg. (See 
November 2010 Board hearing transcript, page 8; see also 
June 1972 record of in-service hospitalization for 
compound comminuted fracture of the right tibia and 
fibula.) The issue has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

At his November 2010 Board hearing the Veteran indicated that in 
approximately 2002 or 2003 a private treating physician, Dr. 
Robertson, a bone specialist, had opined in a written opinion 
that that the setting of the Veteran's in-service fracture of the 
right lower leg had resulted in current disability of the right 
leg. The record on appeal includes records of treatment of the 
Veteran by bone specialist Dr. Robinson (emphasis added) for 
bilateral knee disability during this time frame, but does not 
include the written opinion of Dr. Robinson (or Dr. Robertson) as 
described by the Veteran. It appears likely that the Veteran mis-
spoke or that there was transcription error, but that he was 
actually referring to Dr. Robinson at the hearing. The Veteran 
indicated at his hearing that if the opinion of Dr. Robertson was 
not in the claims file he could submit it to VA, and that Dr. 
Robertson had recently told him he would be willing to submit a 
written opinion indicating that the right knee disability was 
related to the in-service fracture of the right leg. See Board 
hearing transcript, pages 6, 8, 13-14. The RO/AMC should seek 
clarification as to whether the Veteran was referring to Dr. 
Robinson or Robertson at the Board hearing. The RO should further 
seek to obtain the existing written medical opinion as described 
by the Veteran, and provide the Veteran the opportunity to obtain 
from the physician a written opinion that relates what he has 
told the Veteran pertaining to his bilateral knee disability and 
whether any such disability began during service or is related to 
active service or residuals of the setting of his in-service 
fracture of the right leg. See 38 U.S.C.A. § 5103A(a)-(c).

As discussed above, the Board finds that October 2007 
correspondence from the Veteran constitutes a notice of 
disagreement with an October 2007 RO rating decision insofar as 
the RO assigned an initial rating of 10 percent for peripheral 
neuropathy of the right upper extremity. No statement of the case 
has been issued on this matter. The Board will therefore remand 
the matter for proper development, to include issuance of a 
statement of the case. See 38 U.S.C.A. § 7105; Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).

The Veteran seeks service connection and increased ratings for 
disabilities related to or alleged to be related to service-
connected diabetes mellitus, such as hypertension and diabetic 
neuropathy. A February 2005 decision by the Social Security 
Administration (SSA) indicates that the Veteran was awarded SSA 
disability benefits in part based on disability due to diabetes 
mellitus. As a result, the duty to assist includes obtaining the 
Veteran's SSA disability records. See Golz v. Shinseki, 530 F.3d 
1317 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 
§ 3.159(c)(2).

The Veteran has indicated that he has right leg shortening 
attributable to flawed setting of his in-service fracture of the 
right leg, which in turn has caused or aggravated his left and 
right knee disabilities. The Veteran is competent to testify as 
to his perception and symptoms of leg shortening. See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). A new VA examination and opinion 
should be obtained to ascertain whether the Veteran has 
disability of the left or right knee caused or aggravated by 
right leg shortening attributable to the Veteran's in-service 
compound comminuted open fracture of the right tibia and fibula. 
See 38 U.S.C.A. § 5103A(d).

In February 2006 a VA examiner opined that the Veteran's 
hypertension was not due to service-connected diabetes mellitus. 
Although the report contains detailed findings, no rationale is 
provided for this conclusion. Accordingly, the opinion is not of 
sufficient probative weight for adjudication of the claim for 
service connection for hypertension. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination 
report nor a private medical opinion is entitled to any weight in 
a service-connection or rating context if it contains only data 
and conclusions; most of the probative value of a medical opinion 
comes from its reasoning). Further, the examiner did not provide 
an opinion as to whether the Veteran's hypertension may be 
aggravated by service-connected diabetes mellitus. See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). Accordingly, the 
Veteran must be scheduled for a new VA examination and opinion as 
to this issue. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 
(Interpretation of Examination Reports).

At his November 2010 Board hearing, the Veteran indicated that a 
private physician, Dr. Morris, had recently increased his 
medication for diabetic retinopathy and that therefore he felt 
his condition was getting worse. The corresponding records of 
treatment should be obtained, and a new VA examination should be 
scheduled to ascertain the current severity of the Veteran's 
diabetic retinopathy. See 38 U.S.C.A. § 5103A(a)-(d).
 
The Veteran further indicated at his Board hearing that he 
recently received VA treatment at Fort Rucker for his eyes. He 
indicated that he was told that cataracts were starting form and 
that his vision had changed. The RO/AMC should seek to obtain the 
corresponding records of VA treatment. See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims folder 
and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the Veteran as to 
whether he was referring to Dr. Robinson or Dr. 
Robertson when he asserted at his November 2010 
Board hearing that in approximately 2002 or 
2003 a treating physician who is a bone 
specialist had provided a written opinion that 
his right knee disability was related to 
improper setting of an in-service fracture of 
the right leg. Request the Veteran to provide 
the written opinion if it is in the Veteran's 
possession, and/or to obtain a new written 
opinion from Dr. Robinson/Robertson.

If the Veteran indicates that such an opinion 
is in the physician's possession currently, to 
take all necessary steps to obtain the written 
opinion. 

2. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his hypertension, residuals of an in-
service compound comminuted fracture of the 
right tibia and fibula, or left or right knee 
disabilities from the date of discharge from 
active service forward, or who have treated his 
diabetic neuropathy during the period from 
January 2005 to the present. 

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
should obtain all relevant records that have 
not been previously obtained from each health 
care provider the Veteran identifies. 

The records sought must include any relevant 
records of ongoing treatment from Jesse E. 
Morriss III, MD; from Chris E. Robinson, MD, 
and Bonnie J. Duncan, MD (both of Southern Bone 
& Joint Specialists, P.C.); and from Dr. 
Robertson as discussed at the November 2010 
Board hearing, if the Veteran did not in fact 
mean to refer to Dr. Robinson.

The records sought must additionally include 
recent records of eye treatment at the Fort 
Rucker VA medical facility, as described at the 
Veteran's November 2010 Board hearing.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.
  
3. Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.

4. Take appropriate action, including issuance 
of a statement of the case, on the appeal 
initiated by the Veteran from the rating 
decision dated in October 2007, as to the 
issue of entitlement to an initial rating in 
excess of 10 percent for peripheral neuropathy 
of the right upper extremity. The Veteran and 
his representative must be clearly advised of 
the need to file a timely substantive appeal 
if the Veteran wishes to complete an appeal 
from that determination. See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

5. Once all available medical records have been 
received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA eye examination for 
the purpose of determining the current severity 
of his service-connected diabetic retinopathy. 

The RO/AMC should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

The examiner must set forth all manifestations 
of the Veteran's current service-connected 
diabetic retinopathy, and their impact on the 
Veteran's occupational functioning and daily 
activities. 
 
The examiner must set forth whether the 
Veteran's diabetic retinopathy has resulted in 
retinal scars, atrophy, or irregularities of 
the retina.

The examiner must discuss whether the Veteran's 
diabetic retinopathy has resulted in impairment 
of central visual acuity or visual fields, and 
if so, provide detailed findings as to the 
nature and extent of any such impairment.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles. 

6. Once all available medical records have been 
received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded a VA examination for the purpose 
of determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
current hypertension that 1) is caused or 
aggravated (chronic worsening as opposed to 
temporary flare-up of symptoms) by service-
connected diabetes mellitus, or 2) began during 
service or within one year after discharge from 
service, or is related to any incident of 
service. 

The RO/AMC should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles. 

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record. 

7. Once all available medical records have been 
received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA examination for the 
purpose of determining whether it is at least 
as likely as not  (whether there is a 50 
percent or greater probability) that 1) the 
Veteran has left or right knee disability that 
began during active service or is related to 
any incident of service; 2) the Veteran has 
arthritis of the left or right knee that began 
within one year after discharge from active 
service; 3) the Veteran has left or right knee 
disability that is related to residuals of an 
in-service compound comminuted fracture of the 
right tibia and fibula, as documented in the 
service treatment records, to include claimed 
right leg shortening as a result of the setting 
of his fracture of the right leg; or 4) whether 
the Veteran has left or right knee disability 
that is caused or aggravated (a chronic 
worsening as opposed to temporary flare-up of 
symptoms) by service-connected diabetic 
peripheral neuropathy of the lower extremities.
 
The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles. 

The examiner must provide a specific opinion 
as to whether the Veteran has shortening of 
the right leg as a result of setting of his 
in-service fracture of the right leg, and if 
so, whether this has caused or aggravated 
disability of the left or right knee.

In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record. 

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles. 

8. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



